Hecht, J.
The contents of a petition in an article 78 proceeding should conform to the accepted requirements of a pleading, namely a plain and concise statement of the material facts. Here petitioner seeks to review a final determination by the comptroller of a deficiency of New York City sales taxes against petitioner for two periods, July 1, 1941, to June 30, 1942, and July 1, 1943, to September 30, 1943, pursuant to *87local sales tax laws covering these periods. This determination was made after hearings before the comptroller. The local laws covering the periods involved are Local Laws No. 48 of 1941 and No. 18 of 1943 of the City of New York. Thus, a plain and concise statement of facts would require allegations of the issuance of a preliminary determination, that hearings were held before the comptroller, his final determination, the facts allegedly showing petitioner’s true tax liability during the specific periods assessed, allegations of payment thereof and that no further tax is due and payable and facts concerning allegations of errors in the determination sought to be reviewed. Instead of conforming to the above, petitioner has set forth evidence which was presented at the hearings before the comptroller, quotations of law with petitioner’s construction thereof, arguments and hypothetical situations in support of its arguments. In addition petitioner, although the periods covered by the tax deficiency are July 1,1941, to June 30,1942, and July 1, 1943, to September 30, 1943, goes back to 1934 in one instance and ahead to 1945 in another to allege facts which are not in issue. It would serve no useful purpose to make a detailed analysis of the petition. The objections to the petition as set forth in the respondent’s brief are sound. Motion is granted to the extent of directing petitioner to serve a new pleading within twenty days. Settle order.